          Case 3:17-cv-02064-MO               Document 78    Filed 10/24/18    Page 1 of 3




Daniela Nanau (pro hac vice)
dn@danielananau.com
LAW OFFICE OF DANIELA NANAU, P.C.
89-03 Rutledge Avenue
Glendale, New York 11385
T: (888) 404-4975

Kevin C. Brague, OSB No. 050428
kevin@braguelawfirm.com
THE BRAGUE LAW FIRM
1205 NW 25 Avenue
               th



Portland, Oregon 97210
t: 503.922.2243
f: 844.714.6450

Attorneys for Plaintiff

                                 UNITED STATES DISTRICT COURT
                                          DISTRICT OF OREGON
                                           PORTLAND DIVISION
---------------------------------------------------------X

ANDREW CHOI,

                                   Plaintiff,

-against-                                                       Index No.17-cv-2064-MO

REED INSTITUTE d/b/a REED COLLEGE,
,
                      Defendant.

---------------------------------------------------------X

     RE-FILED AFFIRMATION OF DANIELA NANAU, ESQ. IN OPPOSITION TO
             DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

        1.          I am one of the attorneys representing Plaintiff Andrew Choi (“Plaintiff”) in the

above-captioned matter.

        2.          I make this Affirmation in opposition to Defendant Reed College's (“Defendant”

or “Reed College”) Motion for summary judgment. See Docket Nos. 62 and 63.
         Case 3:17-cv-02064-MO          Document 78       Filed 10/24/18    Page 2 of 3




        3.      A true and correct copy of the document by Reed College with the Bates stamp

Reed 983 is attached hereto as Ex. 1.

        4.      A true and correct copy of the document produced by Reed College with the

Bates stamp Reed 999 is attached hereto as Ex. 2.

        5.      A true and correct copy of the document produced by Reed College with the

Bates stamp Reed 3280 is attached hereto as Ex. 3.

        6.      A true and correct copy of part of a letter to the Tenure Committee from Professor

Darius Rejali, produced by Reed College with the Bates stamp range Reed 3562-3571 is attached

as the refiled Ex. 4.

        7.      A true and correct copy of the document produced by Reed College with the

Bates stamp Reed 3346 is attached hereto as Ex. 5.

        8.      A true and correct copy of the document produced by Reed College with the

Bates stamp Reed 975 is attached hereto as Ex. 6.

        9.      A true and correct copy of the document produced by Reed College with the

Bates stamp Reed 2130-2131 is attached hereto as Ex. 7.

        10.     A true and correct copy of the document produced by Reed College with the

Bates stamp Reed 1006 is attached hereto as Ex. 8.

        11.     A true and correct copy of the Montgomery letter, dated Sept. 10, 2015, is

attached hereto as Ex. 9.

        12.     A true and correct copy of the Montgomery letter, dated October 1, 2017, is

attached hereto as Ex. 10.




                                                2
         Case 3:17-cv-02064-MO         Document 78       Filed 10/24/18   Page 3 of 3




       13.     A true and correct copy of a document produced by Reed College with the Bates

stamp range 3333-3337, which contains a summary of Plaintiff’s interactions with disability

student services at Reed College, is attached hereto as Ex. 11.

Dated: October 24, 2018

                                     Respectfully submitted,

                                     LAW OFFICE OF DANIELA NANAU, P.C.



                                     ___________________________________
                                           DANIELA NANAU




                                                3
